Per Curiam.
The judgment of the Supreme Court is affirmed for the reasons stated in the per curiam filed in that court.
With respect to the language of the charge as to the effect of the flight of the accused, it is evident from the context that the word “presumption” as there used is the equivalent of “inference,” which is one of. the definitions given in Webster’s Few International Dictionary, as follows: “5 Law. An inference as to the existence of one fact not certainly known from the known or proved existence of some other fact (called a presumption of fact or logical presumption).” The lexicographer then points out that this is in contradistinction to a presumption of law, a matter that we have recently dealt with somewhat fully in our opinion in Bower v. Bower, 78 N. J. L. 387.
*717Inasmuch as tlie chief function of the presumption of law concerns the production of proof it would be greatly over-straining the point to hold that the word "presumption" when used in a charge imparted to the jury any such notion or any other idea than that of an inference, which is its meaning in common acceptation whatever the niceties of legal phraseology may seem to render desirable. There was neither legal error nor manifest injury to the defendant in this portion of the charge.
For affirmance—The Chancellor, Garrison, Sivayze, Trench ard, Bergen, Minttjrn, Black, Vredenbiirgh, White, Terrene, Heppentieimer, JJ. 11.
For reversal—Hone.